 278DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Although served with a copy for petition of Advisory Opinion,no response as provided by the Board's Rules and Regulations hasbeen filed by the Union.On the basis of the above, the Board is of the opinion that :1.The Employer is,a retail and wholesale enterprise engaged inselling building materials and supplies and in merchandising generalhardware in Puerto Rico and St. Croix, Virgin Islands.2.The Board has determined that where a single integrated enter-prise, as here, encompasses both retail and nonretail operations, it willassert jurisdiction if the total operations of the enterprise meet eitherthe Board's retail or nonretail standards.'3.The current standard for the assertion of jurisdiction over retailenterprises which fall within the Board's statutory jurisdiction is agross volume of business of at least $500,000 per annum.CarolinaSupplies and Cement Co.,122 NLRB 88. The Employer's operationsin the Virgin Islands of the United States and the Commonwealth ofPuerto Rico are within the Board's statutory jurisdiction 2 and itsmore than $500,000 per annum volume of business satisfies the dollarvolume test of the Board's standard for the assertion of jurisdictionover retail enterprises.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that on the al-legations submitted herein, the Board would assert jurisdiction overthe Employer's operations with respect to disputes cognizable underSections 8, 9, and 10 of the Act.MEMBER LEEDOM'took no part in the consideration of the aboveAdvisoryOpinion.i Oregon Labor-Management Relations Board(Barbur BoulevardFlying A Truck Stop),148 NLRB 53 ;harry Tancretli,137 NLRB 743 ,Joseph Crowden and, ThomasCrowden,a Partnership,d/b/a Indiana Bottled Gas Company,128 NLRB 1441.2See Section2(6) of the Act,which provides that "the term'commerce'means trade,traffic,commerce,transpoitation,or communication...within the District ofColumbiaor any Territory .11;cfTheVirgin Isles Hotel, Inc.,110 NLRB 558;Sixto Oi tega,d/b/a Sixto,110 NLRB 1917.Staub Cleaners Inc. and Ben Barnet Cleaners Inc.andLocal 39,Laundry and Dry Cleaners International Union,AFL-CIO.'Case No. 3-CA-2155.August 11, 1964DECISION AND ORDEROn April 30,1964, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding, finding that the Respondent had'Hereinafter referred to as the Union.148 NLRB No. 30. STAUB CLEANERS INC.279engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrojn and take certainaffirmativeaction, asset forth in the attached Trial Examiner's De-cision.He further found that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint and rec-ommended that such allegations be dismissed.Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Decision and asupporting brief2andthe General Counsel filed exceptions to theDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was- committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire recordin this case.The Board adopts the findings, conclusions, and rec-ommendations of the Trial Examiner except as modified herein.The TrialExaminerfound, and we agree, that the Respondentviolated Section 8(a) (5) and (1) of the Act by refusing to meet anddeal with the certified representative of its employees and by uni-laterally changing the existing wage rates of the employees in thesilk-finishing department;, that it violated Section 8 (a) (3) and (1)by discharging Katherine Reed and Claudia Chatman because of theirunionmembership and activities ; 3 and that it violated Section 8 (a)(1) by threatening its employees with loss of jobs or benefits in re-prisalfor theirselectionof the Union as their bargaining representa-tive, by interrogating employees concerning the Union and how theemployees had voted in the election, and by discharging the six silkfinishers for engaging in concerted activities for their mutual aid andprotection.-In order to remedy the unfair labor practices which he found hadbeen committed, the Trial Examiner recommended,inter alia,thateight individuals named in the Trial Examiner's Decision be offeredreinstatementwith backpay.The General Counsel has excepted tothe failure of theTrial Examinerto include in this portion of his2The Respondent contends, in itsexceptions to the TrialExaminer'sDecision, that theTrial Examiner improperly credited the testimony of the witnesses of the General Counseland discreditedthe testimony of the witnesses for theRespondentit is the Board's es-tablished policy not to overrule a TrialExaminer's resolutionsas to credibilityunless theclear preponderanceof all the relevant evidenceconvincesus that theyare incorrect.Sucha conclusion is not warrantedhere.StandardDryWallP,oducts, Inc,91 NLRB 544, 545,enfd 188 F.2d 362 (CA. 3).3 The Trial Examiner recommended dismissal of the complaint insofar as it alleged thattwo otheremployees were unlawfully discharged,and no exceptions were filedthereto. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended order provisions requiring(1) revocation of the uni-laterally institutedwagerates,(2) payment of backpay for all silk-finishing department employees whose wages and rates were uni-laterally changed to make them whole for any loss of pay suffered,and (3)computation of backpay at the wage rates in effect prior tothe unilateral change.As it appears that the modifications sought by the General Counselare in accord with the established Board policy of restoring workingconditions which have been unilaterally changed,4 we find merit in hiscontentions.We shall,therefore,in addition to the remedy recom-mended by the Trial Examiner,order that the Respondent restorethe wage rates in effect prior to such unilateral action, retroactively toSeptember 18, 1963.Backpay to the seven silk finishers named in theTrial Examiner'sDecision shall be computed on the basis of the re-instituted rates.We shall also order that the Respondent pay back-pay to all other employees employed in the silk-finishing departmentsince September 18, 1963, including those newly hired, in an amountequal to the difference,if any, between the wages actually paid theemployees and the amount they would have received had the wage ratesnot been unilaterally changed.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following additions and modifications :1.Paragraph 2 shall be modified by deleting subparagraph (b) ;adding the following new subparagraphs (b), (c), (d), and (e) ; andrelettering the present subparagraphs (c), (d), and (e), as (f), (g),and (h) respectively.(b)Revoke the unilateral wage changes of silk finishers in-benefits existing immediately prior to said date.(c)Offer to the following eight employees immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges :Katherine ReedGwendolyn MorrisClaudia ChatmanDorrisWalkerAmanda CarterCatherineWeechCharlotte DickersonDorrisWilson(d)Make whole the employees named in paragraph (c), above,and all those employed in the silk-finishing department, includingthose newly hired, for any loss of pay they may have suffered by'Dickten & MaschMfg. Company,129 NLRB 112;cf.New England Tank Industries,Inc.,147 NLRB 598. STAUB CLEANERS INC.281reason of their discharge or of the unilateral change in wage ratesas set forth in the section of the Trial Examiner's Decision en-titled "The Remedy," as modified herein.(e)Notify the above-named employees if presently serving inthe Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective Serv-ice Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.2.The notice of all employees appearing in the appendix shall bemodified by adding as the 9th and 10th paragraphs thereof thefollowing :WE WILL revoke the unilateral wage changes of the silk finishersinstituted on September 18, 1963, and revert to the wage scaleand benefitsexistingimmediately prior to said date.WE WILL make whole all the employees in the silk-finishing de-partment, including those newly hired, for any loss of pay theymay have suffered by reason of theunilateralchanges in wagerates.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed onAugust 26,September9,October 1, 25, and 29, and No-vember 19, 1963, by Local 39, Laundry and Dry CleanersInternationalUnion, AFL-CIO, hereincalled the Union,the GeneralCounselof theNational LaborRelationsBoard,by theRegional Director for Region 3 (Buffalo,New York),issued his com-plaint, datedOctober 31, 1963, and anamendmentto said complaint,dated Novem-ber 20,1963, against Staub Cleaners,Inc., and Ben Barnet Cleaners, Inc., hereincollectivelycalled Respondent.Withrespect to the unfair labor practices,the com-plaint,as subsequently amended,alleges, in substance,that (1)Respondent dis-charged 10 named employees on specified dates because of their union membershipand union and concerted activities;(2) at alltimes on and afterAugust 30, 1963.Respondent has failed and refused to bargaincollectivelyin good faith with the Unionwhich wascertified as the bargaining representative of the employees in an appropri-ate unit;(3) named agents and supervisors of Respondent engaged in specified actsof interference,restraint,and coercion;and (4) by theforegoingconductRespondenthas engaged in unfair labor practices within the meaning of Section 8(a)(1), (3),and (5)and Section 2(6) and(7) of the National LaborRelations Act, as amended,herein calledthe Act.In its duly filed answers,Respondent denies all unfair laborpractice allegations.Pursuant to due notice,a hearing was held beforeTrialExaminerLouis Libbinat Rochester,New York,on January13-15, 1964.TheGeneral Counsel and theRespondent were represented at the hearing and were given full opportunity to beheard,to examine and cross-examine witnesses, to introducerelevant evidence, andto file briefs.Respondent'smotion to dismiss the allegations in the complaint, madeat the closeof thehearing and upon which I reserved ruling, is hereby granted inpart and denied in part, in accordancewiththe findings and conclusions hereinaftermade.On March 5, 1964,the General Counsel and the Respondent filed briefs,which Ihave fully considered.'1On March 5,1964,Respondent also filed a motion to reopen the hearing to adducealleged newly discovered evidence bearing on the credibility of Vincent Tadisco,a witnessfor the General CounselOn March 9, 1964,the General Counsel filed an opposition tothismotionIn view of the disposition which I hereinafter make with respect to thecredibility of Tadisco,I hereby deny Respondent'smotion. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record 2 in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTStaub Cleaners Inc., and Ben Barnet Cleaners Inc., herein collectively called Re-spondent, are New York corporations engaged in the laundry and drycleaning busi-ness inRochester, New York, and vicinity. In a Decision and Direction of Elec-tion, issued on June 3, 1963,3 the Board, acting through its Regional Director, foundthat (1) both corporations have common stockholders, officers, and directors; (2)the officers and directors formulate and administer a common labor policy affectingthe employees of each; (3) the operations of each are, for the most part, identicaland related; (4) the employees of each have substantially the same fringe benefitsand share the same overall supervision, and (5) they comprise a single integratedbusiness enterprise for jurisdictional purposes.The parties stipulated that during 1962 the gross value of Respondent's drycleaningand laundry service exceeded $500,000 and that Respondent received at its place ofbusiness in Rochester, New York, goods valued in excess of $5,000 from pointslocated outside the State of New York.I find that Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated,and Ifind, that Local 39, Laundry and Dry Cleaners Inter-national Union,AFL-CIO,isa labor organizationwithin themeaning ofSection2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Introduction; the issuesPursuant to a Decision and Direction of Election, dated June 3, 1963, the Board'sRegional Director conducted an election on July 11, 1963, among the employees inan appropriate unit, comprising the production and maintenance employees at Re-spondent's drycleaning and laundry plant, to determine whether or not they desiredto be represented for collective-bargaining purposes by the Union.Of a total of73 votes cast, 39 were for the Union, 31 were against the Union, and 3 ballots werechallenged.Thereafter, Respondent filed objections, dated July 12, 1963. In aSupplemental Decision and Direction of Election, dated July 18, 1963, the RegionalDirector stated that on July 15, 1963, the Respondent had filed timely objectionsto conduct affecting the results of the election, that the Union admitted havingengaged in the alleged conduct, and that he therefore sustained this objection.4Hethen directed a new election to be held on July 24, 1963.Of a total of 87 votescast in the second election, 45 were for the Union, 37 were against the Union, and5 ballots were challenged. In a Second Supplemental Decision and Certificationof Representatives, dated August 19, 1963, the Regional Director overruled Re-spondent's timely objections, filed on July 31, and certified that the Union wasselected by a majority of the employees in the appropriate unit as their representativefor collective-bargaining purposes.Thereafter,Respondent's request for review,submitted to the Board at Washington, D.C., on August 30, was denied by the Boardon September 27, 1963.21 hereby note and correct the following obvious errors in the typewritten transcriptof testimony,Page 12, line 5, change "General Counsel's" to "Respondent's"; page 53, line 15,change "on" to "no"; page 85. line 20, change "that" to "what"; page 169, line 4,change "some reludgment" to "summary judgment" , page 169, line 8, change "submit"to "admit" , page 284, line 12, change "Brown" to "Ransom"; page 316, line 11,change "3rd" to "5th" ; page 340, line 20, change "Hod" to "I3ow" ; page 375, line 12,change "a" to "the" , page 378, lines 9 and 14, change "Come" to "Calm" ; page 429,line 20, change "insufficiency" to "inefficiency"; page 430, line 23, change "insuffi-ciency" to "inefficiency" , page 437, line 23, change "not had" to "noted"3Case No. 3-RC-3132, a copy of which is in evidence4 The objection, which the Regional Director sustained, was based on the ground that theUnion "reproduced and distributed . . . immediately prior to the balloting a document pur-porting to be a copy of the Board's official ballot" and that this "document was altered onits face to include a mark in the box marked `yes' with an arrow pointing to it." STAUB CLEANERS INC.283It is in this setting that the complaint alleges that, on various occasions fromJuly through September,Respondent engaged in unfair labor practices by the con-duct of President Ben Barnet, Plant Superintendent Joseph Guinta, and LaundrySupervisor Vincent Tadisco, all admitted supervisors and agents within the meaningof the Act.The principal issues litigated in this proceeding are (1) whether thesethree individuals engaged in conduct constituting interference,restraint,and coercionwithin the meaning of Section 8(a)(1) of the Act; (2) whether the termination of10-named employees on specified dates during the period from July 15 to Septem-.ber 18, 1963, was violative of Section 8(a)(1) and (3) of the Act; and (3) whetherRespondent's conduct constituted a refusal to bargain within the meaning of Section8(a)(5) and(1) of the Act.B. Interference,restraint,and coercion1.President Ben Barneta.The factsEarly in July, before the first election, Barnet talked about the Union to employeeKatherine Reed5near the cigarette machine in the plant.Reed was the groupleader of about 11 silk finishers,most of whom are colored.During the course ofthe conversation, Barnet stated that the "colored" employees wanted this Union;and that if the Union did get in here, "a lot of changes" would be made and a "lotof people" were not going to have jobs. Barnet added that he was very much"worked up about it," and explained that he could "pull the truckdrivers off theroad" and eliminate or cut down the routes so that there would not be as muchwork.He then told Reed to "talk to the help down there and tell them we didn'tneed a union."Reed replied that if Barnet intended "to do right"by his help, hewould not have to worry abouta union.Willis Spurlock, employed in the washroom of the laundry department, was calledinto Barnet's office to get his vacation check in the second week of July.At thattime Barnet asked Spurlock what he thought of the Union. Spurlock replied thathe did not know anything about it because he had never belonged' to a union before.Barnet then stated that he would tell him a few things about the way the Uniondoes things.Barnet then mentioned the union dues and stated that someone wouldstand around and tell him how to do his job.He asked Spurlock how he would likeit if someone would tell him "what food to eat, what clothes to wear and what girlsto take out."Spurlock replied that he would not "like that at all."Barnet thenstated that the Union operated "the same way," that "they hang around and tell youwhat to do."He added that he was going to try "to keep them from coming in."About a week before the first election, George Taylor, employed as a washmanin the laundry, was in Barnet's office.Also present was Joel Liebhng, a salesman fora supply house servicing Respondent.Barnet asked Taylor who had started theUnion.Taylor replied that he did not know.Barnet then asked where the unionmeetings were being held and how Taylor was going to vote. Taylor stated thathe was goingto vote "No."After the first election, Barnet approached Spurlock while the latter was working,and asked Spurlock how he had voted. Spurlock replied that he had voted."No."Barnet then retorted that everyone to whom he talked claimed to have voted "No"and yet there were 39 that voted "Yes." Spurlock said that he did not know any-thing about that.Barnet then stated that if they wanted the Union they were goingto get it but that they would have to live up to the union rules and that "therewould be a lot of stuff cut out that was going on."Eva Ransom, the wife of a colored minister, had been employed at the plantfor 13 years.She had served as a union observer at the first election.Before thesecond election,Ransom went to Barnet'soffice to get her vacation check. Shewas met at the office door by Barnet who stated that he was on his way to eveher the check and invited her into the office to talk to her.During the conversation,he asked what she thought about the Union. She parried the question by statingthat she had never belonged to a union before.When she was getting ready toleave, Barnet said that he hoped the doors would not be closed when she came backfrom her vacation, if the Union got in.Before the second election,employee Joyce Partee had occasion to go to Barnet'soffice to inquire about some Blue Cross deductions from her paycheck.After thismatter had been straightened out, -,Barnet began talking about the UnionHesaid he was going to assemble the employees in the office and tell them exactly6Also sometimes identified in the record as Catherine Reed. 284 ' DECISIONSOF NATIONALLABOR RELATIONS BOARDhow he felt about 39 people voting against him, exclaiming that to think that hehad 39 people working for him who were dissatisfied.He asked what she thoughtabout the Union.Partee replied that she did not know because she had never beenexposed to a union before.He told her that the union people were "nothing buta bunch of crooks" and that they would "ride around in Cadillacs."He warned thatif the Union came in, the employees would be "standing on the outside" becausehe would not need all the help, pointing out that he would let all the drivers goand have stores only.Before the second election, Barnet asked employee Claudia Chatman to come intohis office, where he asked her what she thought about the Union.Although shehad passed out union cards and had attended a union meeting, she replied that shedid not-know anything about it.Barnet then stated that there was a rumor goingaround that an employee by the name of "Sam" was the "starter of it."Two or three days before the second election, Barnet sent a note through one ofthe office girls to employee George Taylor to come to his office.Also present in theofficewas Joel Liebling, the salesman for the supply house.Barnet told Taylorthat someone had advised him to lay Taylor off because he would start a union.When Taylor asked if Barnet believed this person, Barnet replied in the negative,adding that he did not believe Taylor was the "type of person to start a union" andthat he had found out that Sam McEwen started the Union. Barnet then askedTaylor how he was going to vote. Taylor replied that he would vote "No."After the secondelection,Eva Ransom was summoned to Barnet's office. Barnetasked what she thought about the Union and she replied that she did not know.During the course of the conversation he stated that he was so worried about it thathe could notsleep nights, that he could not afford to take everything he had workedfor and give it away, and that if the Union came in he would just have to closethe doors.The foregoing findings are based on the credited testimony of Katherine Reed,Willis Spurlock, George Taylor, Eva Ransom, Joyce Partee, and Claudia Chatman.I was favorably impressed by their demeanor on the witness stand and by the mannerin which they testified.Barnet denied ever interrogating any employees concerning the Union or as to howthey voted in the election.He also denied threatening any employees with dis-charge, layoff, the closing of the plant, or the elimination of the truck routes if theUnion won the election.He admitted that he was very much concerned with theoutcome of the election, that he thought a great deal about it, and that he discussedwith Superintendent Guinta the attitude of the employees in the various departmentstoward the Union and what "we could do."He admitted calling Eva Ransom intohis office, and testified it was merely to assure her that he had no animosity towardher for being an observer at the first election.He also admitted that on anotheroccasion she was in the office doorway to get her vacation checkHe further testifiedthat on one occasion, Joel Liebling, who at that time was a salesman for a supplycompany servicing Respondent, came into his office to tell him that George Taylorwanted to come in to talk to -Barnet and asked if Barnet had any objection, and thathe replied that he had no objection but wanted Liebling to be present during theconversation.However, he did not testify concerning the ensuing conversation whichtook place between him and Taylor.In addition to the demeanor of the witnesses, to which I accord great weight,there are other factors which I have considered in making my credibility resolutions.Thus, the witnesses, whom I am crediting, had been sequestered so that no one heardanother witness before testifying.They testified with the detailed specificity whichnormally does not accompany a fabricationEva Ransom, Willis Spurlock, andGeorge Taylor were not even cross-examined by counsel for Respondent.EvaRansom, an employee of 12 years' service, was still employed by Respondent at thetime of the instant hearing.She testified under subpena and in the presence of Barnetwho remained in the hearing room throughout the hearing.Barnet admitted thatat the time of the instant hearing, Liebling had his own business and still servicedRespondent's plant which he continued to visit several times a week.Yet, Lieblingwas not called as a witness by Respondent to corroborate Barnett's version of theincident involving George Taylor, and no claim was made that he was unavailable.Under these circumstances, Respondent's unexplained failure to call Joel Lieblingas a witness warrants the inference that his testimony would have been unfavorableto Respondent 6InterstateCircuit, Inc v U.S,306 U S 208,226 ;Michael Benevento et al , d/b/aM. Benevento Sand & GravelCompany,131 NLRB 358,364, enfd 316 F. 2d 224(C.A. 1). STAUB CLEANERS INC.285Upon consideration of all the foregoing, I do not credit Barnet's testimony to theextent that it conflicts with that of the above-named witnesses of the General Counsel,and find that Barnett made the statements and engaged in the interrogations underthe circumstances hereinabove detailed.b.Concluding findingsConsidered in their contexts, Barnet's statements to Katherine Reed that, if theUnion got in, a lot of changes would be made and a lot of people would be out ofjobs, coupled with his explanation that he could pull the truckdrivers off the road andeliminate the routes, and his similar statements to Joyce Partee that if the Union camein the employees would be standing on the outside because he would not need all thehelp, accompanied with the explanation that he would let the drivers go and haveonly stores, were clear and unmistakable threats of loss of employee jobs in reprisalfor their selection of the Union as their bargaining representative and hence werecoercive within the meaning of Section 8 (a) (1) of the Act.For the same reasons,I find equally coercive Barnet's statements to Eva Ransom that if the Union gotin, he hoped the doors would not be closed when she returned from her vacation,and that he would have to close the doors if the Union came in. Barnet's state-ment to Spurlock after the election to the effect that the employees would nowhave to live up to theunion rulesand that "there would be a lot of stuff cut out thatwas going on" was also unlawful because it carried a veiled threat of the elimina-tion of some employee benefits because of the selection of the Union as the em-ployees' bargaining representative.Finally, the interrogations by Barnet. the presi-dent of Respondent, of employees Spurlock, Taylor, Ransom, Partee, and Chatmanconcerning the Union and, in some instances, as to how they intended to vote in theimpending election and as to how they had in fact voted, in the context and circum-stances previously detailed, constitutes, under well-established Board and courtprecedents,interference,restraint,and coercion within the meaning of Section 8(a) (1) of the Act.I find that by the above-described conduct of President Ben Barnet, Respondentinterfered with, restrained, and coerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act and thereby violated Section 8 (a) (1) of the Act.2. Superintendent Joseph Guintaa.The factsBefore leaving on his vacation which began July 4, Guinta talked to KatherineReed.He asked her to step outside the plant because he did not want anyone tohear them.Guinta then told Reed that he did not know what to do because "theboss" was so disturbed about the Union.He pointed out that they would probablyall lose their jobs if the Union came in.After indicating that he felt he could talkto her about it because she was his friend, he pleaded with Reed to talk "to thekids down there" who were working with her not to have the Union come in.Reeddemurred that she did not see how she could talk to them about it and that theycould make up their own minds about it.Guinta continued to urge Reed to talkto the employees and warned that he-would not guarantee her job if he came backand the Union was in there.Before the second election,Guinta came over to examine Claudia Chatman's presswhich was not working properly.While he was there, he asked her what she thoughtof the Union.She replied that she did not know anything about it.A few days after the second election, Guinta spoke to Joyce Partee at the plant.He asked her what she thought of the Union. She replied that she did not know.He then asked her if she knew who had voted for the Union.When she repliedin the negative, he stated that everything was being told to him and that he kneweverything that was going on.After the second election, Guinta addressed the assembled employees in the plantcafeteria.Guinta made it plain that because the employees had wanted the Unionhe was now going to tighten up on certain existing employee practices.He then an-nounced that from then on the break periods would be held strictly to 10 minutes,that the employees would not be permitted to continue the practice of going to thebathroom and to the drinking fountain except during the break and lunch periods,and that they were to attend strictly to business without visiting or chatting 286-DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing findings are based on the credited testimony of employees KatherineReed, Claudia Chatman, Joyce Partee, Willis Spurlock, Dorris Wilson, and ElmaBrown.?Guinta denied interrogating any employees concerning the Union or threateningemployees with loss of employment if the Union came in.He admitted discussingthe Union with Barnet and that he gave his views as to whether or not the employeesin the various departments would vote for the Union.He did not deny havingsolicitedKatherine Reed to talk to her group so that they would not vote for the'Union.He admitted that he addressed the employees in the plant cafeteria afterthe second election and announced that there would be strict enforcement of thebreak and lunch periods.On cross-examination, he admitted that he told the em-ployees that he was tightening up on these employee practices because they had votedthe Union in.Upon consideration of all the foregoing, including the demeanor of the witnessesand the applicable reasons previously given with respect to the General Counsel'switnesses, I do not credit Guinta's testimony to the extent that it conflicts with thatof the above-named witnesses for the General Counsel, and find that Guinta made thestatements and engaged in the interrogations under the circumstances hereinabovedetailed .8b.Concluding findingsFor reasons previously indicated in connection with the conduct of Barnet, I findthat Guinta's threats and warnings to Katherine Reed of loss of jobs if the Unioncame in, and his interrogations of Claudia Chatman and Joyce Partee concerning whatthey thought of the Union and as to who had voted for the Union, constitutes con-duct proscribed by Section 8(a)(1) of the Act. In addition, Guinta's statement toPartee, in the context of his interrogation, that everything was being told to him andthat he knew everything that was going on, reasonably tended to create the impressionthat the employees' union activities were under surveillance by Respondent, conductprohibited by the Act.9Finally,Guinta's announcement to the employees, afterthe second election, about the tightening up of employment conditions because theywanted the Union reasonably tended to lead the employees to believe that his actionswere inreprisal for having selected the Union as their bargaining representative,and was violative of the Act.1eIfind that by the above-described conduct of Superintendent Joseph Guinta,Respondent interfered with, restrained, and coerced its employees in the exerciseof their rightsguaranteedby Section 7 of the Act and thereby violated Section8(a)(1) of the Act.3.Laundry Supervisor Vincent Tadiscoa.The factsBefore the first election, Tadisco asked employee George Taylor who started theUnion.Taylor replied that he did not know.Before the second election, Tadiscotold employees that if the Union won the election the routes would be discontinuedimmediately and that there would then be no need for all the employees.The above findings are based on the admissions of Vincent Tadisco and thecorroborative testimony of George Taylor and Claudia Chatman.7Counsel for Respondent admitsin hisbrief that "there is littledispute asto the sub-stance of Guinta's remarks" to the assembled employees in the plant cafeteria after thesecond election8 Counsel for Respondent states in his brief that the complaintallegesthat Guinta inter-rogated employees during the week of July 14, and points out that Guintawas on vaca-tion that week until July 22.However, the second election was held on July 24.Aspreviously found, Guinta interrogated Claudia Chatman before thesecond election, andinterrogated Joyce Partee after the second electionBefore thecloseof the hearing, Igranted the General Counsel's motion to conform the pleadings to the proof. In anyevent, Respondent has demonstrated no prejudice by such variancebetween the pleadingand the proof9 See,e.g.,Prince Macaroni Manufacturing Co.,138 NLRB 979, 984, remanded 55 LRRM2852, 2855 [329 F.2d 803](C.A.1) ;Wonder State Manufacturing Company,141 NLRB1217, 1226, enfd. 331 F. 2d 737 (C.A 6).iuThat Guinta may not haveintended this as a reprisal,as Respondent contends in itsbrief, is immaterial.His statements,and not his unexpressed intentions, create the impactupon the employees. STAUB CLEANERS INC.287b.Concluding findingsI find that by the above-described conduct of Laundry Supervisor Vincent Tadisco,Respondent interfered with, restrained, and coerced its employees in the exercise oftheir rights guaranteed by Section 7 of the Act and thereby violated Section 8(a) (1)of the Act. llC. The dischargesThe complaint, as amended, alleges that the employees listed in the margin 12 weredischarged on the dates indicated, and thereafter denied reinstatement, all "becausesaid employees joined or assisted the Union or engaged in other union activity orconcerted activity for the purposes of collective bargaining or other mutual aid orprotection."The most important witness for the General Counsel on this phase ofthe case was Laundry Supervisor Vincent Tadisco, whose employment was terminatedon August 13, 1963.He testified to a number of supervisory meetings held beforeand after the first election with Barnet, in which Barnet disclosed an awarenessor belief that the alleged discriminatees were union supporters and that Barnet statedthat the supervisors should find pretexts for discharging them.At one of thesemeetings held after the first election, according to his testimony, Barnet accusedKatherine Reed for being the instigator of the Union and suggested a plan forframing an excuse for discharging her.He testified to another meeting held onAugust 9, at which Barnet indicated the possibility of a third election being heldand then read the names of a number of employees, including the remaining allegeddiscriminatees,who, he was sure, voted for the Union and whom he wanted dis-charged within 7 to 10 days in order to insure a victory if a third election wereheld.According to his further testimony, Barnet specifically urged Tadisco to getrid of Joyce Partee because she was "poison," and also urged George Goldman,another supervisor, to get rid of the silk pressers because they "gave him [Barnet]the shaft" in the last election.13Barnet and Guinta denied that any such meetings were held, that any such dis-cussions occurred, or that any such statements were made.The record shows thatat the time of the instant hearing, Supervisor Goldman was no longer employedby Respondent and was somewhere in CaliforniaAlthough Office Supervisor Berlwas present at some of these meetings, according to Tadisco, he was not called as awitness by Respondent and no claim of unavailability was made.The importance of Tadisco's testimony can readily be appreciated, as he hasattributed to Barnet sufficient knowledge and discriminatory motivation to sustainthisallegation as to all the alleged discriminatees.Respondent contends thatTadisco was a biased and prejudiced witness, primarily because of the circumstancesof his termination, and that no credence should be accorded to his testimony.Thefact that I have previously discredited Barnet and Guinta with respect to the 8(a) (1)phase of the case does not automatically or necessarily require the acceptance ofTadisco's testimony as trustworthy and credible. I will first consider the credibilityof Tadisco and then address myself to the issues concerning the discharges.1.The credibility of Vincent TadiscoTadisco did not impress me favorably by the manner in which he testified andhis demeanor on the witness stand.He testified in a glib manner which at timesappeared to lack conviction and sincerity.In addition to his demeanor, I have alsoconsidered the following in assessing his credibility:Tadisco was employed by Respondent from June to August 13, 1963.There isno question but what neither Tadisco nor Respondent was satisfied with the employ-ment relationship during this brief period. It is also clear that Tadisco was ter-minated in the middle of the day after a heated argument and under circumstanceswhich Tadisco regarded as unjust and unfair to him.Barnet and Guinta felt thatTadisco did not show the promise, ability, or' cooperation which they desired andhad anticipated and that they were not getting their full value out of the bargain.11 Respondent is, of course, liable for Tadisco's conduct even if Barnet had not instructedhim to engage in such conduct12Katherine Reed, July 15 ; Joyce Partee, August 14; Claudia Chatmanand BessieSmith,August 30; Amanda Carter, Charlotte Dickerson, Gwendolyn Morris, DorrisWalker, Catherine Weech, and Dorris Wilson, all on September 18All dates are in 1963.19 The six employees terminatedon September 18, 1963, were silk pressers,also knownas silk finishers. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the other hand, Tadisco felt that he had not been given a fair chance to showwhat he could do in the laundry.At the time of Tadisco's termination,Barnetthreatened to blackball him, if a request for references were made, because ofTadisco's conductin insistingthat his daughter and wife, who also worked forRespondent, leave with him immediately.On the other hand, according to Guinta,Tadisco had stated that Barnetwas goingto pay for what he had done to him andwould regret the day he ever met Tadisco.14 In any event, it is clear to me, andI find, that Tadisco was resentfulagainst Barnetbecause of his termination.In general, Tadisco's testimony is too pat. In addition, it does not stand analysisin certain important respects.Tadisco testified that at one of the supervisory meet-ings after the firstelection,Barnet announced that he had just been informed thatthere would be a second election and that the first thing he wanted done was to haveKatherine Reed removed from the premises.He further testified that they thenproceeded to adopt a plan for framing Reed and having her discharged the follow-ing morning.Reed was in fact terminated the first thing on Monday morning,July 15.However, documentary evidence shows that Barnet could not possiblyhave known of the second election prior to Reed's termination.Thus, the RegionalDirector's decision, announcing the second election, is dated July 18.And the deci-sion states that Respondent's objections to the first election were filed on July 15.Thus, at the time of Reed's discharge, the Board's Regional Office had just receivedRespondent's objections to the election.Yet, according to Tadisco's testimony, itwas before Respondent's objections had even been received by the Regional Officethat Barnet told the supervisors that he had been informed that there would be asecond election.There is just no way of explaining Tadisco's testimony on such animportant item other than as a pure fabrication.And this of course renders suspecthis entire testimony.Tadisco also hedged and shifted position when confronted with an apparent incon-sistency.Thus, he testified that at the supervisors' meeting with Barnet on August 9at which Barnet allegedly mentioned the possibility of a third election, Barnet hada listof laundry and drycleaning employees whom he wanted discharged within 7or 10 days in order to insure a victory if a third election were held.On direct exami-nation,he testified that no one but Barnet handled the list and that Barnet readthe names off.Oncross-examinaiton,he first testified that he and everyone elseat the meeting actually saw the list ofnames.When asked if he did not testifyon directexaminationthat the list was read to him and that he did not see it, hetestified, "No, I got a glimpse of it . . . .Everybody got a glimpse of the list andthen he read the names off."When asked if Barnet passed thenames around,Tadisco testified, "No, he didn't let go of it."Tadisco was then shown his pretrialaffidavit in which he stated that Barnet "had a list of names which he passed aroundto us."Confronted with this apparent discrepancy, Tadisco then testified, "he passedit around but he didn't let it go."Tadisco also displayed a vivid imagination and disclosed a tendency to exaggerate.Thus, at one point on cross-examination, Tadisco was asked if he remembered thetime in the summer of 1963 when there were negotiations between Respondent andthe Teamsters who represented the drivers.Tadisco replied by asking if counselwas referring to the time "when the drivers were on strike?"Upon being questionedas to whether there actually was a strike, Tadisco admitted that there was not butthat "they almost went on strike."Upon consideration of all the foregoing,includingan analysis of all of Tadisco'stestimony, I am impelled to the conclusion, which I herein make, that Tadisco is nota reliable witnessand that his testimony cannot be accorded full credence. I there-fore will not rely on any of Tadisco's testimony in arriving at my findings exceptwhere his testimony is undenied or corroborated by other credible evidence.2.Katherine Reeda.Reed's employment by RespondentKatherine Reed was first employed by Respondent in 1949, and then voluntarilyquit.She was reemployed in 1957 and worked continuously until her discharge onJuly 15, 1963, which was 4 days after the first election.At the time of her discharge,she worked in the silk-finishing or pressing department as a group leader of' about11 silk finishers, also known as pressers. In this capacity, she sorted and distributedthe work, among the silk finishers, credited the girls for the work which they per-14Tadisco denied having made this statement.While I deem it unnecessaryto make acredibility resolution in this regard, it seems significant that Tadisco's daughter,who waswith him at the time, was not calledas a witnessto corroborate him. STAUB CLEANERS INC.289formed, and marked the amount and types of garments pressed by each girl on a dailyslip which served as the basis for the ' computation of the girls' wages. In addition,she also did pressing on a piecework basis.15Her immediate supervisor was GeorgeGoldman.b.Reed's dischargeOn Monday morning, July 15, 1963, some of the silk finishers complained to Dry-cleaning Supervisor George Goldman that Reed was causing confusion by allegedlyplaying favorites in the manner in which she was crediting their work.Goldmanthen had all the silk finishers, except Reed, assembled in the plant cafeteria upstairs.Laundry Supervisor Tadisco was also present.After some further discussion,Tadisco suggested that the girls take a vote on whether they wanted Reed in or out.Goldman agreed that that was a good idea.Ballots were passed out, and a majorityof the girls voted against Reed.Goldman then informed President Barnet aboutwhat had happened, asked and obtained Barnet's authorization for the immediateand summary discharge of Reed, and at once discharged her.The record shows,without contradiction, that the girls believed that they were voting only on whetherReed should be removed as a group leader and put back on the presses as a full-timepresser and not on whether she should be discharged.16c.Respondent's defensesBarnet testified that Goldman, was the one who decided to discharge Reed andthat Barnet authorized the discharge under the following circumstances: About9 a.m. on Monday, July 15, Goldman came into the hallway office and told Barnetthat the silk finishers had voiced dissatisfaction and complaints about Reed, that he(Goldman) took them upstairs to the cafeteria to discuss the problem, that someonesuggested that the girls take a vote on what to do about Reed, and that the girlshad voted Reed out.Goldman then stated that he was going to discharge Reed, andasked if Barnet would back him up. Barnet replied that he would.Barnet furthertestified that the reason he agreed to back up Goldman was that he had concludedthat Reed was padding the daily work report slips and for that reason had alreadydecided to discharge her upon Plant Superintendent Guinta's return from his vacationon July 22.Afterdue and careful consideration of all, the relevant evidence,I am unableto accept the contention or to credit Barnet's testimony that his authorization ofReed's discharge by Goldman was truly motivated by the reasons advanced by himat the instant hearing.Foremost among the considerations which lead me to thisconclusion are the following:(1) Barnet testified that Respondent's departmental production weekly percentagesheet had disclosed an increase in the production cost in the silk-finishing departmentfor some weeks prior to Reed's discharge,that an investigation was conducted, andthat he concluded that Reed was giving credit for more garments than were beingpressed.He admitted that Office Supervisor Berl was the one who prepared thedepartmental production weekly percentage sheet (Respondent's Exhibit No. 4), thatBerl was the one who had called the increased labor cost to his attention, thatBerl was the one who then investigated and watched Reed's daily "turn ins" for thegirls, and that Berl was the only one who had spoken to Reed about this matter.Yet Berl, the only available supervisor with firsthand knowledge of,this situation, wasnot called by Respondent to testify.Respondent's unexplained failure to call Berl asa witness leads me to conclude that his testimony would have been adverse to Re-spondent's position.17 Significantly, Barnet did not even testify that Berl believed Reedwas padding the worksheets.On the other hand, he admitted that George Goldman,Reed's immediate supervisor, had observed that the unusually high percentage ofthe labor cost for Reed's last week of employment might be due to an error(2) Barnett also testified that if the labor costs for the silk department were tocontinue at 5 or 6 percent for several weeks, he would look into it and take disci-plinary action.He further testified that Supervisor Goldman performed Reed's workfor about 6 weeks after her discharge and that he was satisfied with Goldman'sperformance.Yet, Respondent's own Exhibit No. 4 shows that during that periodafter Reed's discharge the labor costs for the silk department, with the exception ofisRespondent admits that Reed was not a supervisor within the meaningof the Actle The findings in this paragraph are not essentially disputed17 See cases cited in footnote 6,supra.760-577-65-vol.148-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD1week, was over 5 percent for each of 4 weeks and over 6 percent for each of4 weeks. Indeed, except for the last week of Reed's employment, the percentagesof labor costs for the silk department never went as high as 6 percent prior to Reed'sdischarge.In addition, the record also shows, according to the credited and un-contradicted testimonyof oneof the silk finishers, DorrisWilson, that the silk fin-isherswere dissatisfied with Goldman's performance and complained that he wasnot marking and giving them credit for the work they performed(3)As an example of Reed's alleged padding of the worksheets, Barnet pointedto the daily worksheet of Dorris Walker for July 3, wherein she was credited withwork totaling $62.02 in pay.He testified that when Berl confronted Reed with thiscard on July 5, she explained that it was a mistake.18Barnet further testified thathe (Barnet) did not believe that it was a mistake and regarded it as a deliberatepadding of the worksheet.Despite his further admission that this was a seriousoffense, he nevertheless did not discharge her on July 5, explaining his failure todo soon the allegedgroundsthat he wanted to discuss it with Guinta upon hisreturn from his vacation on July 22, that he wanted to wait until he found a properreplacement, and that he "was very concerned how the election would come out."Yet, 4 days after theelection,he did not hesitate to authorize her immediate and sum-mary discharge, without having made any provisions for obtaining a replacementand withouteven waitinganother week for Guinta's return.(4) Finally,in response to inquiriesfrom the Division of Employment of theNew York State Department of Labor, Barnet admittedly stated that Reed was dis-charged "for swearing at employees, and furnishing false information on the countof garments for piece work."Not only is there no evidence that Reed swore atemployees, but there is not even any' contention or claim by Respondent that swear-ing was a reason for her discharge. In addition, Barnet admitted that Reed wasdischarged by Goldman for reasons unrelated to any alleged padding of worksheets.d.Concluding findingsKatherine Reed was the one who was initially responsible for bringing the Unioninto the plant.When some of the female employees indicated an interest in self-organization, Reed took the initiative in contacting a union representative and inhaving union authorization cards brought to her. She then passed the cards outamong the girls in the plant and solicited their signatures.President Barnet was openly opposed to the Union, questioned employees aboutwho had started the Union and their attitude toward it, tried to induce employeesto vote against the Union in the impending election, and in many instances threatenedeconomic reprisals and loss of jobs if the Union came in, all as previously found.Reed was the only employee whose assistance was sought in Respondent's campaignto keep the Union out. As previously found, both Barnet and SuperintendentGuinta separately singled Reed out, impressed upon her the importance of the out-come of the election to Barnet, and importuned her to use her influence with hergroup of girls to induce them to vote against the Union.Barnet pleaded that he wasvery much "worked up about it" and warned of changes and loss of jobs if the Unioncame in.Guinta warned Reed that he could not guarantee her job if the Unioncame in.Reed was noncommital in her reply to Barnet, merely stating that ifBarnet intended "to do right" by his help he would not have to worry about aunion.Thus, the record shows, and I find, that although Barnet was aware of themanner in which Reed was marking the daily worksheets before the election, heregarded her as a valuable ally in his campaign to keep the Union out and wantedher to get her group of girls to vote against the Union.The Union won the election held on July 11, 1963, by a vote of 39 to 31, with 3challenged ballots.Barnet then began questioning employees as to how they hadvoted in the election, as previously found. It is readily apparent that if a majorityof the girls in Reed's group had voted for the Union, that was sufficient to haveinsured the Union's victory.18 An examination of this card shows that the large amount of pay, which was totaledand computed by office clerical employees, was based on the pressing of garments whichincluded 49 pleated dresses, marked down as follows. "21-4-6-8-2-1-2-1-4 " An examina-tion of other similar cards in evidence shows that no one presser received a group of 21pleated dresses to press on any given day, but rather that they received them in groupsof less than 10. It is clear to me, and I find, that the "21" is an obvious error resultingfrom the omission of a dash between the 2 and the 1. The record does not substantiateBarnet's claim that Reed deliberately padded the worksheets. STAUB CLEANERS INC.291Upon consideration of the entire record as a whole, I am convinced and find thatBarnet became aware of Reed's union role and sympathies; that he concluded thatReed had therefore ignored his plea to influence her girls to vote against the Unionand that her failure to assist him in this respect may well have been a factor in theelection results; that when Goldman sought his authorization for Reed's immediateand summary discharge 4 days after the election, he seized upon the incident as aconvenient pretext to discharge her because of his resentment against her unionattitude and her failure to promote his antiunion position in the election; and thatthe reasons asserted at the instant hearing for his authorization of Reed's dischargewere advanced as afterthoughts to cloak a discriminatory motivation.19By suchconduct Respondent discriminated with respect-to the hire and tenure of employmentof Katherine Reed, thereby discouraging membership in the Union, in violation ofSection 8(a)(3) and (i) of the Act.3.Claudia ChatmanClaudia Chatman was employed in early 1961 as a wearing apparel presser in thelaundry department.While on her vacation during the week of August 26, 1963,she received her final check and termination slip, without any explanation therefor.As previously noted, on July 18, 1963, the Regional Director set aside the firstelection and directed that a new election be held on July 24.Before the secondelection, Chatman passed out union cards.She attended only one union meeting be-cause other union meetings were held on the same nights as her church meetings.Both Barnet and Guinta interrogated her about the Union prior to the second elec-tion, as previously found.Thus, Barnet had called her into his office where heasked her what she thought about the Union. She replied that she knew nothingabout it.While Guinta was examining her press on one occasion, he also asked herwhat she thought about the Union. She gave him the same answer. LaundrySupervisor Tadisco also told Chatman before the second election that the employeeswould not have a job if the Union gets in, as previously found. In addition, Barnetmade a speech about the Union to the employees who were assembled in the plantcafeteria prior to the second election.During the course of his speech, Barnetstated that if the Union came in they would picket the plant.At that point, Chatmanspoke up and said that the "Union is not that weak." 20Although the Union wonthe second election by a vote- of 45 to 37, with 5 challenged ballots, Respondentthereafter filed objections which were still unresolved at the time of Chatman'sdischarge.Guinta testified that he was dissatisfied with Chatman's work from the time hebecame Respondent's plant superintendent in February 1963, that she was slow and -her work had to be touched up by another girl, that he spoke to Chatman about itmany times, and that about three or four times he talked to Barnet about laying heroff because of her poor work, and that Barnet advised him to talk to her and tryto retain her.He further testified that when Chatman was on vacation in August1963, the work of her temporary replacement was so far superior that after a fewdays he decided to retain her permanently and so informed Barnet.He then hadChatman's check mailed to her with a note telling her that she was terminated.Chatman testified that Guinta had never spoken to her about her work being poorbut that on the contrary, he had told her he was satisfied with her work.Barnettdid not corroborate Guinta with respect to his alleged discussions regarding Chatman.It seems strange indeed that Guinta should find it necessary to talk to the presidentof the Company three or four times about the workmanship of a rank-and-file em-ployee and his desire to discharge her.As plant superintendent, Guinta had fullauthority to discharge employees without consulting or obtaining the approval ofBarnet.As hereinafter found, Guinta discharged Bessie Smith without any priordiscussions or consultations with Barnet. It seems even more strange that if thework of Chatman, who had been performing the same job for about 21/ years, wasas poor as Guinta painted it, he would have waited about 6 months before terminatingher and then not even give her any reason for her termination.19Although the following incidents occurred after the second election of July 24, theyare nevertheless significant in assessing Bainet's unlawful motivation and knowledge ofReed's union cvmpathies and support* (1) According to the credited testimony of em-ployee Eva Ransom, she overheard Barnet tell one of the salesmen near the coffee machinein the plant that he was going to get rid of everyone who he thought had anything todo with the Union, (2) Guinta's statement to employee Joyce Partee, after asking her ifshe knew who had voted for the Union, that everything was being told to him and thathe knew everything that was going on, as previously found`0This incident is based on the credited and undenied testimony of Chatman. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDI have previously found Guinta not to be a credible witness and have creditedChatman with respect to union interrogations.Under all the circumstances, includ-ing the demeanor of the witnesses, I credit Chatman's testimony and do not creditGuinta's testimony, hereinabove set forth.I am convinced and find that Guinta andBarnet became aware of Chatman's union activities and support, that, mindful ofthe possibility of a third election, Chatman's vacation replacement was seized uponas a convenient pretext for eliminating a union adherent, and that the reasons as-serted at the hearing for Chatman's termination were advanced as afterthoughtsto cloak a discriminatory motivation. In arriving at these findings I have considered,among other things, the extensive efforts of Guinta and Barnet to find out the em-ployees' union attitudes and how they voted in the elections, Guinta's statement toemployee Partee that everything was being told to them and that they knew every-thing that was going on, their threats of loss of jobs if the employees voted theUnion in, Chatman's union activities and her open announcement of union supportmade during Barnet's speech to the employees before the second election, Barnet'sstatement in the plant to one of the salesmen that he was going to get rid of every-one who he thought had anything to do with the Union,21 the possibility that a thirdelection might be directed, Chatman's long service record, Guinta's failure to warnor criticize her about her alleged poor work and his assurance to her that he wassatisfied with her work, the failure to give Chatman a reason for her termination,and-the sudden and summary manner in which she was terminated, without warningor notice.I find that by discharging Claudia Chatman on August 30, 1963, because of herunion activities and support, Respondent has discriminated with respect to her hireand tenure of employment, thereby discouraging membership in the Union, in viola-tion of Section 8 (a) (3) and (1) of the Act.4.Bessie SmithBessie Smith was a shirt finisher employed in the laundry. She acted as a unionobserver in one of the elections, and was discharged on August 30, 1963.Guinta admitted that Smith was a good worker.He testified that he dischargedher because of her general attitude and because of her continuous use of profane andobscene language, after repeated warnings.With respect to her general attitude,Guinta testified that she was always disrupting the shirt department because of herannounced desires to leave work early.With respect to her continuous use of obscenelanguage, Guinta testified that no other employees used such language, that he re-ceived many complaints from the girls who worked with Smith that they wouldnot continue to work there if they had to listen to such language every day, that hespoke to her about it and even discussed the situation with her sister, that Smithwould improve for a day or two and then lapse into her prior conduct, and that hehad tolerated her behavior up to the date of her discharge because she was a goodworker.Guinta's testimony that Smith would disrupt the department because of announceddesires to leave early, that she constantly used obscene language, a sample of whichappears in the record, that he warned her about her attitude and use of language,that he spoke to her sister about it, and that Smith failed to correct her behavior,stands undenied in the record.Bessie Smith and her sister, the persons in the bestposition to refute this testimony, did not testify.The unexplained failure to callthem as witnesses raises the inference that their testimony would have been adverseto the General Counsel's position.Guinta's testimony that other employees complained about the language used bySmith is corroborated by Tadisco, the General Counsel's own witness.While, asthe General Counsel contends, other employees also used foul language without be-ing discharged, there is no evidence that they used the type of obscene language whichthe record shows Smith used.Nor is there any evidence as to the regularity withwhich they used foul language, or*that the language used by other employees alwayscame to the attention of Guinta.On the other hand, there is no refutation ofGuinta's testimony that he had in fact discharged other employees for cursing andthat one employee quit after he had criticized her for her choice of language.Fi-nally, the kind of language used by Smith might reasonably have been consideredfarmore offensive than that involved in other incidents and thus have warrantedmore drastic disciplinary action 22See footnote 19,supra.22Russell-Newman Manufacturing Company, Inc,135 NLRB 1, 2. STAUB CLEANERS INC.293Upon consideration of all the foregoing and the additional fact that Eva Ransom,-who had also served as a union observer,was not discharged,Ifind that the pre-ponderance of the evidence does not warrant the finding,urged by the GeneralCounsel,that the asserted reasons for Bessie Smith's discharge were pretexts and thatshe was in fact discharged for her union activity.Iwill accordingly recommenddismissal of the complaint insofar as it alleges a violation ofthe Actin the discharge,of Bessie Smith.5. Joyce ParteeJoyce Partee had voluntarily quit Respondent's employment in February 1963,after having worked at the plant since 1959. She was rehired by Guinta in May1963, and worked as a shirt sorter and boxer.There is nothing in the record to indicate any union activity,support, interest, orsympathy on the part of Partee.Her complete lack of interest in a union is affirma-tively demonstrated by her admission at the hearing that she did not even vote ineither the first or second election.Partee was terminated on August 14, 1963.Guinta and Barnet testified that theywere dissatisfied with Partee because of her habit of starting to box a second lotof shirts before finishing the one on which she had been working, that this resultedin 15 to 20 shirts being left at the end of the day without her knowing where theybelonged because the boxes had already been sent out, that claims for missing shirtsincreased,that Guinta repeatedly talked to her about not starting a second lot beforecompleting the first one, and that on August 14, she voluntarily quit after Barnet hadspoken to her about 20 misplaced shirts.On the other hand, Partee denied thatshe boxed the shirts improperly or that Guinta had ever talked to her about her workperformance.She testified that Guinta discharged her on August 14 after Barnet's,conversation with her.I find it unnecessary to determine whether the record supports Respondent's con-tentions with respect to Partee and her termination.As previously noted,Partee-engaged in no form of union or concerted activity,was not a union sympathizeror supporter,and displayed a complete lack of interest in self-organization and inthe elections.Nor does the credible evidence in the record afford any basis or war-rant for inferring that either Barnet or Guinta believed or suspected her of any union-activity, sympathy, or adherence.Although she was interrogated by Barnet andGuinta as to what she thought about the Union, as previously found, she truthfullyannounced that she did not know anything about it. She further testified that shehad told Guinta after the first election that she had not voted for the Union. Ifitmay be inferred that the intensive interrogations and investigations of Guintaand Barnet were fruitful, as I have previously indicated, then they would have learnedthat Partee did not vote in both elections and was not, in fact,a union sympathizeror supporter.As Respondent'sknowledge,belief, or suspicion of Partee'sunionsupport, interest, or sympathy is a vital element in the proof of a discriminatory dis-charge violative of the Act, I find that the General Counsel has failed to sustainthe allegation that Partee's termination was unlawful and will accordingly recom-mend dismissal of the complaint in this respect.6.The six silk finishers or pressersa.The factsIn May 1963 Respondent put into effect a schedule of piecework rates for the silkfinishers,pursuant to a study conducted by Max Hall, Inc., a laundry and &ycleaningmanagement firm.The Max Hall report also recommended a trial period andchanges from time to time as necessary.About the middle of September 1963,Respondent decided to change and simplify the piecework rate structure.On the afternoon of September 17, Superintendent Guinta called a meeting of thesilk finishers upstairs in the plant cafeteria.He explained the new piece-rate changeswhich he was putting into effect,read from the Max Hall report,and stated that thechanged rates were necessitated because of the poor quality of the finishing workwhich,he felt, resulted from the other rate structure.Although some of the girlsdid not feel pleased with the new piecework rates, they decided to try it out.Thatevening some of the silk finishers refigured their old pay slips on the basis ofthe new pay scale.They concluded that they would suffer a substantial cut inearnings and would not be able to make a living under the new piece rates.When Charlotte Dickerson,who did not work on September 17 and thereforehad not been present at the meeting that afternoon,arrived for work the nextmorning, September 18, she saw the other silk finishers congregated outside.Beforework commenced,Guinta called Dickerson into his office and explained the new 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDpiece-rate scale to her.Dickerson protested that they would not be able to earnenough under the new rates.Aftersome further discussion,Guinta stated, "If youwantit, it is okay with me and if not . . . get out."Dickerson left the office andwent to her board.About8 a.m., all the silk finishers informed Guinta that they wanted to talkto him about the new piece rates.He thereupon had them assembled upstairsin the plant cafeteria.Of the 11 girls in the silk-finishing department,allbutCatherineWeech were present.The girls wanted Guinta to reinstate the old rates,explaining that they had figured out that the new piecework rates would result in asubstantial pay cut for them.Guinta urged them to try out the new rates on atemporary basis, and tried to assure them concerning any loss of wages.Finally,Guinta laid down the ultimatum that "you either go to work"for the new piece-work rates"or get out." 23The girls then left the cafeteria and went downstairs.Five girls returned to work.Guinta admitted that he saw the other five clock out and leave the building 24Guinta admitted that when the lunch period ended he went over to the lockerroom,that he saw the five girls who had left the building cleaning out their lockers,and that one of them, Dorris Walker, came over and asked Guinta if she could goback to work.He further admitted that he replied,"No, you can't,Dorris . .any girl that would walk out of the plant the way you did this morning, I don't wantyou back in here again."As Guintaturned around to leave, he saw Catherine Weech, who had been absentthat morning,and asked her to go into his office.He told her that he had telephonedher at home in the morning without receiving any answer,and asked if she was goingto go to work.Weech replied that she could not work for the new piece ratesand that she was going to join the other girls.After unsuccessfully trying to persuadeher to go to work, Guinta stated,"Well, if you thinklike the other girls, you go too."Weech then left the building and rejoined the other girls outside 25On October 25, 1963, Frank Ervolino, International vice president of the Union,wrote a letter to Respondent.Thisletter,which was sent by registered mail andwas received by Respondent on October 29, 1963, states:This letteriswritten on behalf of certain of your employees,who were ter-minated on or about September 18, 1963.On behalf of these people, whosenames appear below, we, and they, offer to return to your employment,uncon-ditionally and immediately.There then followed the names of the six girls in question.There was no responseto this letter.b.Contentions of the partiesThe General Counsel first contends that the institution of the new piece-rate struc-ture was a plot on the part of Respondent to force the girls to leave because of Re-spondent's belief that they were union adherents or sympathizers,and that this,there-fore,constituted a constructive discharge violative of the Act.Secondly, as anadditional independent ground, the General Counsel contends that the girls were inany event engaging in a protected concerted activity in protesting the new wage scaleand in refusing to work under it, that they were in fact discharged by Guinta for en-gaging in such protected activity,and that such a discharge is violative of the Acteven in the absence of a discriminatory motivation.Both contentions are en-compassed within the relevant allegation of the complaint.The Respondent contends that it was not discriminatorily motivated in institutingthe new rate structure,that it acted out of business considerations,and that the girlsquit when Guinta refused to accede to their request that he reinstate the old pay scale.c.Concluding findingsI agree with the Respondent that the record as a whole does not support the Gen-eral Counsel's first contention.Thus, the record shows that Dorris Wilson was the23The findings in the preceding paragraphs are based on creditedtestimonywhich iseither admitted or undenledThe quoted sentences in thelast two paragraphsare basedon the credited and undeniedtestimony of Ch, rintte Picker--iandDorris Wilson2sThege wereAmanda Carter, Charlotte Dickerson, Gwendolyn Morris, Dorris Walker,and Dorris Wilson23The findings in this paragraph are based on Guinta'sadmissions and the creditedtestimonyof CatherineWeechGuinta didnot denyhaving made the statement quoted inthe textHetestifiedthatthe conversation ended with his urging Weech to go home andcome back the next morning to talk about it and go to work. I do not credit Guinta'stestimony to the extent that it maybe regarded as inconsistent with that of Weech. STAUB CLEANERS INC.295only one of the six silk finishers who engaged in any union activity or was a unionsupporter or sympathizer.There is no credible evidence to warrant an inferencethat Guinta or Barnet even suspected the other five of being union adherents orsympathizers.Moreover, about a month later, all six girls applied for unconditionalreinstatement, although the new piece-rate scale was still in effect.Finally, evenat the time of the instant hearing, the new piece-rate scale was still in effect. I findthat the record does not warrant a finding that the installation of the new pay structurewas discriminatorily motivated for the purpose of forcing the girls to leave becauseof their suspected union activities, adherence, or sympathy.However, I do find merit in the second contention of the General Counsel. It istoo well established for extensive citation of authority that, in protesting the institu-tion of the new piece-rate scale and in leaving the plant rather than work on thatbasis, the silk finishers were engaging in a concerted activity or economic strike fortheirmutual aid and protection, a right guaranteed to them by Section 7 of the Actand a discharge for which violates Section 8(a) (1) of the Act 26Guinta of coursewas free to tell the silk finishers that if they did not wish to work on his terms, theycould strike or continue to protest outside the plant premises or that he would hireother employees to do the work.However, he could not, without violating the Act,discharge them because they elected to strike rather than work on his terms.Theonly issue, therefore, which has to be resolved is the purely factual one of whetheror not Guinta did in fact discharge the silk finishers when they concertedly refusedto work on his terms and in effect engaged in a strike.On three separate occasions on September 18, 1963, twice to individuals and onceto the entire group, Guinta gave the silk finishers the ultimatum that they shouldeither go to work under the new piece-rate scale or "get out," as previously found.Standing alone and without more, this statement may well be regarded as too equivocalto warrant a finding that they were being discharged if they elected to "get out."However, other conduct makes it clear that that indeed was Guinta's intention andthat it was so understood by the employees.The strongest evidence of Guinta's trueintent is his admitted reply to Dorris Walker, when he refused to permit her to goback to work upon her request after lunch that same day.Although none of thegirls had yet been replaced, Guinta bluntly told Walker that he did not want anyof the girls, who had walked out the way they did that morning, back in the plantagain.This constituted the most unmistakable pronouncement that all the girls weredischarged because they walked out in protest rather than work under the newpiece rates.In addition, when Catherine Weech, who had been absent that morning,told Guinta after lunch that same day that she intended to join the girls who hadwalked out rather than work under the new piece rates, Guinta put her in the samestatusor category with the discharged girls bytellingher if she felt like the othergirls she should "go too."Finally, Respondent made no effort to deny or to takeissue with the claim in Vice President Ervolino's letter of October 25, 1963, thatthe sixnamedsilk finishers "were terminated" on September 18, 1963.That thegirls who walked out also regarded themselves as discharged is demonstrated by theirconduct in cleaning out their lockers that same morning, by Walker's inquiry asto whether she would be permitted to go back to work, and by the reference to theirtermination on September18 inthe letter seeking reinstatement.Indeed, any pos-sible doubts as to Guinta's true meaning and intention were completely dispelledfrom their minds by his explicit statement to Walker, as above set forth.I am convinced and find that on the morning of September 18, 1963, Guinta'sultimatum to the silk finishers was intended and understood as a discharge of thosewho walked out instead of working on his terms.Later that day, Guinta metedout the same treatment to Catherine Weech when she insisted on making commoncause with the other girls by joining their walkout. I find that-the six silk finisherswere discharged on September 18, 1963, because they exercised their statutory rightconcertedly to cease work or strike in protest against Respondent's new piece-ratestructure 27By such conduct, Respondent interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed in Section 7 of the. Act andthereby violated Section 8 (a) (1) of the Act.2826 See, e g.,Springs, Inc,Plastics Industrial Products, Inc,139 NLRB 1066; andSchoenfeld Cordage Co., Inc,143 NLRB 117.27 See, e g,Springs, Inc., supra211 find it unnecessary to decide whether Respondent's conduct was also violative ofSection 8(a) (3) of the Act inasmuch as the remedy necessary to effectuate the policies oftheAct would be identical In either caseAmerican Art Clay Company, Inc,142NLRB 624 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The unlawful refusal to bargainThe complaint alleges that Respondent refused to bargain in violation of Section8(a) (5) and (1) of the Act by unilaterally changing the existing wage rates of theemployees in the silk-finishing department and of an employee engaging in washingwork and by its outright refusal to bargain collectively with the Union for a contract.The facts with respect to these allegations are admitted.Thus, Respondent admitsin its brief that it did make the unilateral changes alleged in the complaint, withoutnotice to or consultation with the Union, and that it did refuse to bargain with theUnion after the issuance of the instant complaint on October 31, 1963. It contends,however, that its conduct was not violative of the Act.1.The unilateral changes in wage ratesOn August 19, 1963, the Regional Director issued his Second Supplemental De-cision and Certification of Representatives, in which he overruled Respondent's ob-jections to the conduct of the election and certified that the Union has been selectedby a majority of Respondent's employees in the appropriate unit as their representa-tive for the purpose of collective bargaining.As previously found, on Septem-ber 18, 1963, Respondent announced and installed a new piecework rate structurefor the employees in the silk-finishing department.Later that month, Respondentadmittedly changed the wage structure of George Taylor, a washman, from a salarybasis of $100 a week to an hourly basis of $2 an hour.Respondent admits that inboth instances it acted unilaterally, without prior notice to or consultation with theUnion.Respondent admits in its brief that under the Supreme Court decision inN.L.R.B.'v. Benne Katz, d/b/a Williamsburg Steel Products Co.,369 U S. 736, such"unilateralaction by an employer who is under a duty to bargain collectively constitutes a viola-tion of Section 8(a)(5) of the Act."Respondent, however, contends that it wasunder no duty to bargain with the Union so long as Respondent's request for reviewof the Regional Director's decision overruling its objections was still pending beforethe Board, that its request for review was not denied by the Board until September 27,1963, that all unilateral changes occurred prior to the date, and that therefore it wasunder no duty to bargain when they were made.I find no merit in Respondent's positionPursuant to Section 3(b) of the Act,the Board has delegated its powers under Section 9 of the Act to its Regional Di-rectors, including the power to rule on objections to the conduct of elections and theissuance of certifications, and has provided that "his decision is final subject to thereview procedure set forth in the Board's Rules and Regulations" and that "his actionis not stayed by the filing of such a request [for review] or the granting of review,unless otherwise ordered by the Board."29Inthis case, the Board issued no orderstaying the Regional Director's decision pending action on Respondent's request forreviewTherefore, Respondent acted at its peril and took the risk of its request forreview being denied or found to be without merit.Under these circumstances, Re-spondent's duty to bargain continued during the pendency of its request for reviewbefore the Board to the same extent and in the samemanner asit continued afterthe Board's denial of the request for review or as it continues during the pendencyof an appeal from a Board's bargaining order before the circuit court of appeals.I find that by admittedly engaging in the unilateral action hereinabove described,Respondent violated Section 8(a) (5) and (1) of the Act.2.The outright refusal to bargainRespondent admits that upon the issuance of the instant complaint, dated Octo-ber 31, 1963, President Barnet broke off negotiations and refused to meet furtherwith the Union because he had received a copy of the unfair labor practice complaintin the instant proceeding.Respondent contends, however, that its outright refusalto bargain was not violative of the Act, allegedly because (1) the unit established bythe Regional Director is inappropriate, (2) the Regional Director erred in overrulingRespondent's objections to the election, and (3) Ben Barnet Cleaners, Inc., was im-properly designated as an employer of those in the unit found appropriate. I didnot permit Respondent to litigate these issues in the instant proceeding because (1)they had been fully litigated in the representation proceeding, (2) Respondent's re-quests for review of the Regional Director's holdings were denied by the Board onall three issues, (3) Respondent made no claim of any previously unavailable or11 Section 101 21(a) and (d) of the Board's Rules and Regulations, Series 8, as amended. STAUB CLEANERS INC.297newly discovered evidence, and (4) I was therefore bound-by the Board's findings andwell-established practice not to permit the same issues to be relitigated in the instantproceeding.30It is now too well settled to require citation of authority, as Respondent recognizes,that the mere pendency of an unfair labor practice proceeding does not relieve anemployer of its obligations under the Act. I find that by refusing to meet andnegotiate with the Union after October 31, 1963, Respondent violated Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. -THE REMEDYHaving found that the Respondent violated Section 8(a) (3) and (1) of the Act byunlawfully discharging Katherine Reed on July 15, 1963, and Claudia Chatman onAugust 30, 1963, 1 will recommend that Respondent offer them immediate and fullreinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them whole for any lossof earnings they may have suffered as a result of their unlawful discharge, by pay-ment to each of a sum of money equal to that which they normally would haveearned as wages from the date of their discharge to the date of Respondent's offerof reinstatement, less the net earnings of each during such period, with backpayand interest thereon to be computed in the manner prescribed by the Board in F. W.Woolworth Co.,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.I have also found that Respondent violated Section 8(a)(1) of the Act by dis-charging the six silk finishers 31 on September 18, 1963, because they engaged inconcerted activities for their mutual aid and protection. I will recommend thatthey also be reinstated with backpay in order to effectuate the policies of the Act.Their reinstatement shall be in the same manner as described in the preceding para-graph.However, in accordance with the Board's practice in the case of strikers whoare unlawfully discharged before they are replaced, their backpay will begin to runfrom the date when they unconditionally requested reinstatement rather from thedate of their discharge 32 In the case of Dorris Walker, that date will be at the be-ginning of the afternoon on September 18, 1963, when she asked Guinta if shecould go back to work. In the case of the other five silk finishers, that date will beOctober 29, 1963, when Respondent received their unconditional request for re-instatement.In all other respects, their backpay shall be computed in the samemanner as is set forth in the preceding paragraph.Having further found that Respondent unlawfully failed and refused to bargainwith the Union in violation of Section 8(a)(5) and (1) of the Act, I will also,recommend that, upon request, Respondent bargain collectively with the Union asthe exclusive representative of all its employees in the appropriate unit with respectto rates of pay, wages, hours, and other terms and conditions of employment and,if an understanding is reached, embody such understanding in a signed agreement.Because of the character and scope of the unfair labor practices found to havebeen engaged in by Respondent, I will recommend that Respondent cease and de-sist from in any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.All production and maintenance employees employed at Respondent's dry-cleaning and laundry plant located in Rochester, New York, including the janitor,excluding all office clerical employees, store clerks, maintenance employees at Re-spondent's outlet stores, truckdrivers, guards, professional employees, and super-so Section 102 67(f) of the Board's Rules and Regulations, Series 8, as amended;Mountain States Telephone & Telegraph Company,136 NLRB 1612, 1615.31Amanda Carter, Charlotte Dickerson, Gwendolyn Morris, Dorris Walker, CatherineWeech, and Dorris Wilson. -82 See,e g., GlobeWireless, Ltd.,88 NLRB 1262, 1268. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisors as defined in the National Labor Relations Act, as amended,constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection9(b) of the Act.2.At all times since August 19, 1963, the Union has been, and still is, the exclusiverepresentative of all the employees within said appropriate unit for the purposesof collective bargaining in respect to rates of pay, wages,hours of employment, orother conditions of employment,within the meaning of Section 9(a) of the Act.3.Byunilaterally changing wages and rates of pay,and by refusing to meet andbargain with the Union because of the issuance of the complaint in the instant pro-ceeding, all as detailed in section III,D,supra,the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(5) ofthe Act.4.By discriminating with respect to the hire and tenure of employment of Kath-erineReed and Claudia Chatman, thereby discouraging membership in the ChargingUnion, a labor organization,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.5.By the foregoing conduct, by discharging the silk finishers for engaging in con-certed activities for their mutual aid and protection, and by the conduct of PresidentBen Barnet,Plant Superintendent Joseph Guinta,and Laundry Supervisor VincentTadisco, all as detailed in section IIIB, supra,the Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed by Section7 of the Act and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.TheRespondent has not engaged in unfair labor practices insofar as thecomplaint alleges violations of the Act not specifically found herein.RECOMMENDED ORDERUpon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,I hereby recommend that the Respondent, StaubCleaners, Inc., and Ben Barnet Cleaners, Inc., Rochester,New York,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf ofLocal 39, Laundryand Dry Cleaners International Union,AFL-CIO,or any other labor organizationof its employees,by discriminatorily discharging any of its employees or by dis-criminating in any other manner in regard to their hire and tenure of employmentor any term or condition of employment.(b)Discharging employees for- exercising the right guaranteed in Section 7 ofthe Act to engage in concerted activities for their mutual aid and protection.(c)Refusing to meet and bargain collectively,regardless of the possible pendencyof any unfair labor practice proceeding, with the above-named labor organizationas the exclusive representative of its employees in the following appropriate unitwith respect to rates of pay,wages, hours of employment,and other terms andconditions of employment:All production and maintenance employees at Respondent'sdrycleaning andlaundry plant in Rochester,New York, including the janitor,excluding all officeclerical employees, store clerks,maintenance employees at Respondent'soutletstores, truckdrivers,guards, professional employees,and supervisors as defined inthe Act.(d)Making unilateral changes in wages, rates of pay, or other terms and condi-tions of employment of its employees in the above-described appropriate unitwithout first consulting and bargaining with the Union,in a manner violative ofthe Act.(e) Interrogating employees as to their knowledge of and attitude toward theabove-named or any other labor organization,as to how they intended to vote andas to how they had voted in a Board election,and as to what employees had votedfor the Union, in a manner constituting interference, restraint, or coercion withinthe meaning of Section 8(a) (1) of the Act.(f)Threatening employees with changes, loss of jobs,elimination of benefits,the closing of its plant, or any other economic reprisals, if the employees selectedthe above-named or any other labor organization as their collective-bargainingrepresentative. STAUB CLEANERS INC.299(g)Creating the impression of surveillance of the employees'union activities bytelling employees that everything was being told to them and that they knew every-,thing that was going on, or by like or related conduct.(h)Announcing to employees that certain employment conditions are beingtightened up because the employees selected the Union as their collective-bargainingrepresentative in a Board election.(1) In any other manner interfering with,restraining,or coercing its employees.in the exercise of their right to self-organization,to form, join, or assist the above-named or any other labor organization,to bargain collectively through representativesof their own choosing,to engage in other concerted activities for the purpose of-collective bargaining or other mutual aid or protection,or to refrain from any or-all such activities,except to the extent that such right may be affected by the provisosin Section 8 (a) (3) of the Act.2.Take the following affirmative action,which is necessary to effectuate thepolicies of the Act.(a)Upon request,meet and bargain collectively,regardless of the possiblependency of any unfair labor practice proceeding,with the above-named labororganization as the exclusive representative of the employees in the above-described.appropriate unit with respect to rates of pay, wages,hours of employment, andother terms and conditions of employment,and embody in a signed agreement anyunderstanding reached.(b)Offer to the following eight employees immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniorityor other rights and privileges,and make them whole for any loss of earnings theymay have suffered as a result of their discharge, in the manner set forth in the sectionof this Decision entitled "The Remedy":Katherine ReedCharlotte DickersonCatherineWeechClaudia ChatmanGwendolyn MorrisDorrisWilsonAmanda CarterDorrisWalker(c) Preserve and, upon request,make available to the Board and its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount due as backpay.(d) Post at its plant in Rochester,New York, copies of the attached noticemarked "Appendix A." 33Copies of said notice,to be furnished by the RegionalDirector for Region 3 (Buffalo, New York),shall, after being duly signed by anauthorized representative of the Respondent,be posted by it immediately uponreceipt thereof and be maintained by it for a period of 60 consecutive days there-after in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by said Respondent to insurethat said notices are not altered,defaced, or covered by any other material.(e)Notify the said Regional Director,inwriting,within 20 days from the dateof this Decision and Recommended Order, what steps the Respondent has taken tocomply therewith.34I further recommend that the complaint be dismissed insofar as it alleges viola-tions of the Act not specifically found herein.13 In the event that this Recommended Order shall be adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice. In the further event that the Board'sOrder is enforced bya decree of a United States Court ofAppeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order"a* In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read "Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Local 39,Laundry and Dry Cleaners International Union,AFL-CIO,or any other labor 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization of our employees, by discriminatorily discharging any employeesor by discriminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.WE WILL NOT discharge employees for exercising the right guaranteed inSection 7 of the Act to engage in concerted activities for their mutual aid andprotection.WE WILL NOT make unilateral changes in wages, rates of pay, or other terms.and conditions of employment of employees in the appropriate unit withoutconsulting and bargaining with the above-named Union, in violation of the Act.WE WILL NOT interrogate employees as to their knowledge of and attitudetoward the above-named or any other Union, as to how they intend to voteand as to how they had voted in a Board election, and as to what employeeshad voted for the Union, in a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) of the Act.WE WILL NOT threaten employees with changes, loss of jobs, elimination ofbenefits, the closing of the plant, or any other economic reprisals, if the em-ployees selected the above-named or any other Union as their collective-bargaining representative.WE WILL NOT create the impression of surveillance of the employees' unionactivities by telling employees that everything was being told to us and that weknew everything that was going on, or by like or related conduct.WE WILL NOT announce to employees that certain employment conditionsare being tightened up because the employees selected the Union as theircollective-bargaining representative in a Board election.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by the provisos in Section 8(a)(3) of the Act.WE WILL offer to the following eight employees immediate and full re-instatement to their former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, and make them whole, forany loss of earnings suffered as a result of their discharge:Katherine ReedCharlotte DickersonCatherine WeechClaudia ChatmanGwendolyn MorrisDorris WilsonAmanda CarterDorris WalkerWE WILL, upon request and regardless of the possible pendency of any un-fair labor practice proceeding, meet and bargain collectively with Local 39,Laundry and Dry Cleaners International Union, AFL-CIO, as the exclusiverepresentative of all employees in the following appropriate unit with respectto rates of pay, wages, hours of employment, and other conditions of employ-ment, and embody in a signed agreement any understanding reached.Thebargaining unit is:All production and maintenance employees at our drycleaning and laun-dry plant in Rochester, New York, including the janitor, excluding alloffice clerical employees, store employees, maintenance employees at ouroutlet stores, truckdrivers, guards, professional employees, and supervisors.as defined in the Act.All our employees are free to become, remain, or to refrain from becoming orremaining members of any labor organization, except to the extent that such rightmay be affected by the provisos in Section 8(a)(3) of the Act.STAUB CLEANERS INC., AND BEN BARNET CLEANERS INC.,Employers.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the event any of the above-named employees are presently serving inthe Armed Forces of the United States we will notify them of their right to fullreinstatement upon application in accordance with the Selective Service Act and'theUniversalMilitary Training and Service Act of 1948, as amended, after dis-charge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. OPAL CLIFFS FOOD CENTER301Employees may communicatedirectlywiththe Board'sRegionalOffice,The120 Building,120Delaware Avenue,Buffalo,New York, Telephone No. TL6-1782, if they have anyquestion concerning this notice or compliance with itsprovisions.MarionJ.Rossi & Elmo B. Legge, Copartners d/b/a Opal CliffsFood CenterandRetail Clerks Union,Local 839, Retail ClerksInternational Association,AFL-CIO.Case No. f0-CA-2746.August 11, 1964DECISION AND ORDEROn May 14, 1964, Trial Examiner Eugene K. Kennedy issued hisDecision in the above-entitled proceeding finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in certainother unfair labor practices and recommended the dismissal of thecomplaint as to them.Thereafter, Respondent filed exceptions 1 anda brief, and the General Counsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, theexceptions, and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the following.additions and modifications.We agree with the Trial Examiner that the unit as described in thecomplaint is appropriate for purposes of collective bargaining andis in substance the same unit described in the recognition agreement:submitted to Respondent by the Union zWe find no merit in Re-"On June 6, 1964,the General Counsel filed a motion to strike paragraph 2.23 of Re-spondent's exceptions on the ground that this exception was not based upon evidence inthe record, and to strike paragraphs 5, 6, 8, and 9 for failure to comply with the Board'sRule requiring that exceptions be supported by a brief or citation to authority. Pursuantto the Board'sRules and Regulations,Series 8, as amended, Section 102.46(b) (4), weshall disregard paragraph 2.23 of Respondent's exceptions as not based upon evidence inthe record.As to paragraphs 5, 6, 8, and 9, these exceptions meet thebare minimum re-.quirements of the Rule,and we have,therefore,accorded them consideration.2The unit is described in the complaint as follows:All employees at Respondent'sSanta Cruz operation,excluding all meat depart-ment employees,guards, and supervisors as defined in the Act..148 NLRB No. 28.